Citation Nr: 0504201	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of recurrent dislocation of the right 
shoulder prior to February 4, 2004.

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of recurrent dislocation of the right 
shoulder from February 4, 2004 to present.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, dated in September 2002, which increased the 
disability evaluation assigned to the veteran's service-
connected disability to 30 percent.  The rating assigned was 
duly appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The RO increased the rating assigned the veteran's service-
connected disability to 40 percent effective February 4, 
2004, based on a determination of functional loss due to 
pain.

Where a veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the veteran's 
appeal for an increased rating prior to February 4, 2004 
remains in appellate status, necessitating consideration of a 
staged rating.

In December 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service-connected residuals of recurrent 
dislocation of the right shoulder are currently evaluated as 
30 and 40 percent disabling during different time periods 
under Diagnostic Code (DC) 5202.  38 C.F.R. §§ 4.71a DC 5202 
(2004).  Under DC 5202, a 50 percent (major) evaluation is 
warranted for fibrous union of the humerus.  A 60 percent 
rating (major) is warranted with nonunion (false flail joint) 
of the humerus.  Loss of the head of the humerus (flail 
shoulder) will be assigned an 80 percent evaluation (major) 
under DC 5202.

At the veteran's hearing in December 2004, the veteran's 
representative raised the issue of the possibility of 
deformity of the humeral head or nonunion of the 
scapulohumeral joint.  Review of the September 2002 and March 
2004 VA examinations as well as the March 2004 private 
orthopedic examination fails to reveal the presence of 
nonunion of the scapulohumeral joint.  The lack of comment 
regarding the existence of nonunion is an indication that the 
examiner found that the veteran's right shoulder disability 
is not manifested by nonunion.  The Board, however, may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995).  

Additionally, the Board notes that the veteran has alleged 
that he experiences numbness in his right hand with use of 
the right shoulder.  Review of the medical evidence does not 
provide sufficient information to evaluate whether the 
numbness of the veteran's right hand is etiologically 
connected to the right shoulder disability, nor does it 
reveal the degree of disability produced by the numbness.  
Under the anti-pyramiding provision of 38 C.F.R. § 4.14 
(2004), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of, or overlapping with, the symptomatology of 
the other two conditions.  
Thus, remand is necessary to clarify the degree of disability 
produced by the veteran's service-connected residuals of 
recurrent right shoulder dislocation.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
joints examination to determine the 
severity of the veteran's service-
connected right shoulder disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

The orthopedic examination of the right 
shoulder should include X-rays and/or 
other diagnostic tests or studies deemed 
necessary for an accurate assessment, 
including a complete test of the range of 
motion for the right shoulder, documented 
in degrees.  The examiner must provide a 
thorough description of the appellant's 
service-connected disorder and render 
objective clinical findings concerning 
the severity of the disability, to 
include whether the right shoulder 
exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); and 
whether pain significantly limits 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly over a period of time (this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups).  

The examiner should also opine whether 
any nerve impairment is present that is 
etiologically connected to the veteran's 
service-connected right shoulder 
disability as evidenced by the veteran's 
complaints of numbness of the right upper 
extremity.

Finally, the examiner must address 
whether there is evidence of loss of the 
head of the humerus (flail shoulder), 
nonunion of the scapulohumeral joint 
(false flail joint), or fibrous union of 
the scapulohumeral joint.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) as to these matters.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

